Citation Nr: 1415557	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-21 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) following an appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO granted service connection and assigned a 50 percent rating for PTSD with depression, effective October 16, 2007.  The Veteran has appealed the initial rating assigned.  

By a March 2013 rating decision, the RO denied the Veteran's claim for a total disability rating based on individual unemployability (TDIU).  The Veteran filed a notice of disagreement (NOD) later in March 2013, and the RO issued a statement of the case (SOC) in January 2014.  A review of the claims folder (to include Virtual VA and VBMS electronic files) does not reflect that a substantive appeal has been received.  However, VACOLS reflects that a substantive appeal was received in February 2014.  Because the Board is not privy to any temporary files maintained at the RO, a copy of any such appeal should be associated with the claims file before the hearing scheduled in accordance with this remand is conducted.


REMAND

In his July 2011 VA Form 9 (Appeal to Board of Veterans' Appeals), received in August 2011, the Veteran identified that he wished either a Travel Board hearing or a videoconference hearing before a member of the Board, whichever resulted in an earlier opportunity for a hearing date.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Travel Board and videoconference hearings, a remand of this matter to the RO is warranted.  
Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a either a Travel Board hearing or videoconference hearing before a member of the Board, whichever results in an earlier opportunity for a hearing date.  The RO should notify the Veteran and his attorney of the date and time of the hearing.  (As noted in the introduction, supra, a copy of any substantive appeal received after issuance of the January 2014 statement of the case should be included in the claims file prior to the hearing.)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

